DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 05/13/2022 is/are being considered by the examiner.
Claims 1-3, 5-7 are pending:
Claims 4, 8-11 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Moriguchi (JP H10-77803) and Yamashita (JP 2010-121498) have been fully considered. 
Applicant asserts, page 6-11, that the amendments to independent claims 1/5 that further specify the required orientation of the male screw portion of the screw overcomes the rejection of record.
The office agrees that the further amendments overcome the construction of the rejection of record, however the office has provided a new grounds of rejection below as necessitated by the instant amendments.


Examination Note
The office notes that claim 5 lines 5-7 of the claim set dated 05/13/2022 is missing underlining to indicate an amendment to the claim language. In an interview with applicant dated 05/25/2022, applicant confirmed that claim 5 lines 5-7 is the only instance of non-indicate claim amendments relative to the prior claim set. 
In the interest of compact prosecution of the instant application, in the office will consider the claim set as provided, as opposed to requiring a new fully marked-up version of the instant claim set.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-7, as best understood in light of the objections above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi  (JP H10-77803) in view of Yamashita (JP 2010-121498).
Claim 1
Moriguchi discloses:
“A steam turbine comprising: 
a rotor rotatable around an axis (rotor 5), 
a casing (casing 1/2) that extends in a circumferential direction of the rotor and is vertically divided in a horizontal plane (upper casing 1, lower casing 2), 
a partition plate that is disposed between the casing and the rotor (blade ring 3/4), extends in the circumferential direction of the rotor, and is vertically divided by the horizontal plane (upper blade ring 3, lower blade ring 4); and
center guide pins (eccentric pin 7) that:
position the partition plate with respect to the casing in a horizontal direction from above or below the horizontal plane (best seen Fig1c/2a, upper and lower eccentric pins 7; Para4-5), and
… wherein 
either one of the following is satisfied: 
an outer surface of the partition plate includes groove portions disposed respectively at a vertically upward position and a vertically downward position with respect to the axis and extending in a direction of the axis (holes 7d in blade ring 3/4 extend axially), and an inner surface of the casing facing the outer surface of the partition plate includes pin attachment portions disposed respectively at a vertically upward position and a vertically downward position with respect to the axis (holes 7c in casing 1/2), … or
… 
a rotation angle around a pin axis is changed by rotating the center guide pins and the pin attachment portions respectively (functional limitation. pin head 7b with eccentrics alpha, betta, del, gamma; Para9), 
each of the center guide pins includes a positioning portion disposed inside each of the groove portions in a state of being attached to each of the pin attachment portions (pin head 7b with eccentrics alpha, betta, del, gamma; Para9), 
the positioning portion includes abutment portions each configured to abut against an inner side surface of each of the groove portions, the pin attachment portions being disposed around the pin axis (Fig1, pin head 7b with eccentrics alpha, betta, del, gamma, Fig2, pin head circle cut eccentric; Para9), 
the abutment portions are formed so that distances in the horizontal direction from the pin axis are different respectively (Para14, eccentrics alpha, betta, del, gamma are different; Fig2, pin head circle cut eccentric have different distances), 
… “
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Moriguchi is silent to the means to fix eccentric pin 7 to casing 1/2; including a penetration hole for a screw, a screw, or the corresponding screw insertion.
Yamashita teaches:
“… each include a penetration hole (best seen Fig3/4/7, hole for bolt 23) at which a screw (bolt 23) having a male screw portion is configured to penetrate a corresponding one of the center guide pins (threads 21b of bolt 23 penetrate through eccentric pin 21)
…
each of the center guide pins (best seen Fig3/4/7, eccentric pin 21) includes a pin base portion that is formed in a circular disc shape centered on the pin axis (best seen Fig3/4/7, body region with diameter D1), and 
each of the pin attachment portion includes: 
a concave portion that accommodates the pin base portion to be rotatable about the pin axis (keyway 22a), and 
a female screw portion that is formed on an extension line of the pin axis and configured to accept the male screw portion of the screw (female portion of keyway 22a corresponding to male threads 21b).”
Yamashita is silent to the male crew portion being inserted to the casing, as Fig3 discloses that the threads 21b are inserted into body 3a. 
MPEP 2144.04.VI.A/C states that the mere reversal/rearrangement of parts that do not modify the operation of the arrangement are an obvious modification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a means for fixing the eccentric pin 7 of Moriguchi to the casing 1/2 and blade ring 3/4 of Moriguchi as one of ordinary skill in the art must make such a selection in order to practice the disclosure of Moriguchi, and Yamashita teaches that it is known in the art to fix an eccentric pin by way of a center bolt in the manner as discussed above, and therefore applying the fixing teachings of Yamashita to the arrangement of Moriguchi would be obvious as one of ordinary skill in the art would have to make such modification in order to practice the disclosure of Moriguchi, and further it would be obvious to one of ordinary skill in the art to perform a mere reversal of the orientation of the threaded bolt from Yamashita within the arrangement of Moriguchi as such a reversal of the fixing bolt would not modify the operation of the bolt of Yamashita within the context of Moriguchi and such a reversal would be an obvious modification to one of ordinary skill in the art, as informed by MPEP 2144.
Claim 2
The combination of Moriguchi and Yamashita, discloses: “The steam turbine according to Claim 1, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in a shape of a regular polygon (Moriguchi: Para22, pin head 7b has an “appropriate number of surfaces” which be at least a quadrangle, hexagon, or octagon), and a central axis of the regular polygon is offset with respect to the pin axis in the horizontal direction (Moriguchi: best seen Fig1b).”
Claim 3
The combination of Moriguchi and Yamashita, discloses: “The steam turbine according to Claim 1, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in the shape of a circle (Moriguchi: Fig2b, pin head 7b eccentric has a shape of a circle for at least part of its outline – see dotted circle), and a central axis of the tubular shape is offset with respect to the pin axis in the horizontal direction (Moriguchi: best seen Fig2b/c, see offset dimensioning).”
Claim 5
The combination of Moriguchi and Yamashita, discloses: 
“A center guide pin (Moriguchi: eccentric pin 7) configured to position a partition plate with respect to a casing of a steam turbine in a horizontal direction perpendicular to a rotor shaft (functional limitation. Moriguchi: Fig1-2, Para4-5), the center guide pin comprising:
a positioning portion (Moriguchi: pin head 7b) configured to be accommodated in a groove portion (functional limitation. Moriguchi: hole 7d); and
a pin base portion (Moriguchi: pin body 7a) attachable to a pin attachment portion (functional limitation. Moriguchi: holes 7c in casing 1/2) and that includes a penetration hole at which a screw having a male screw portion is configured to penetrate the center guide pin (limitation is within ), wherein 
either one of the following is satisfied: 
the groove portion is disposed on an outer surface of the partition plate (Moriguchi: hole 7d in blade ring 3/4), the pin attachment portion is disposed on an inner surface of the casing (Moriguchi: holes 7c in casing 1/2), the male screw portion is inserted into the casing (Moriguchi: threads 21b of bolt 23 penetrate through eccentric pin 21), or 
… 
a rotation angle around a pin axis is changed by rotating the center guide pin (functional limitation. Moriguchi: pin head 7b with eccentrics alpha, betta, del, gamma; Para9),
the pin base portion is fixable to the pin attachment portion (Moriguchi: Fig1-2),
the positioning portion includes abutment portions each configured to abut against an inner side surface of the groove portion (Moriguchi: pin head 7b with eccentrics alpha, betta, del, gamma; Para9), 
the abutment portions are formed so that distances from the pin axis in the horizontal direction are different respectively (Moriguchi: Para14, eccentrics alpha, betta, del, gamma are different)
the pin base portion is formed in a circular disc shape centered on the pin axis (Moriguchi: best seen Fig1a/b, pin body 7a).
Claim 6
The combination of Moriguchi and Yamashita, discloses: “The center guide pin according to Claim 5, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in a shape of a regular polygon (Moriguchi: Para22, pin head 7b has an “appropriate number of surfaces” which be at least a quadrangle, hexagon, or octagon), and a central axis of the regular polygon is offset with respect to the pin axis in the horizontal direction (Moriguchi: best seen Fig1b).”
Claim 7
The combination of Moriguchi and Yamashita, discloses: “The center guide pin according to Claim 5, wherein the positioning portion is in a tubular shape in which an outline of a cross section perpendicular to the pin axis is in a shape of a circle (Moriguchi: Fig2b, pin head 7b eccentric has a shape of a circle for at least part of its outline – see dotted circle), and a central axis of the circle is offset with respect to the pin axis in the horizontal direction (best seen Fig2b/c, see offset dimensioning).”
Claim 1 and 5
Each of Claims 1 and 5 require groove portions within the partition plate and a pin attachment portions within the casing or the reversal of the locations for the groove portions and pin attachment portions, as best seen in applicant’s Fig3A/B. As discussed above in detail, the combination of Moriguchi and Yamashita explicitly discloses the arrangement where the groove portions within the partition plate, the pin attachment portions within the casing, and the male screw portion is inserted into the casing, as shown in applicant’s Fig3A. The combination of Moriguchi and Yamashita does not explicitly disclose the reversal of these parts, as shown in applicant’s Fig3B.
MPEP 2144.04.VI.A/C states that the mere reversal/rearrangement of parts that do not modify the operation of the arrangement are an obvious modification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse/rearrange the relative locations of the groove portions and the pin attachment portions within the partition plate and casing within the combination of Moriguchi and Yamashita as discussed above in detail for each of claims 1 and 5, as such a reversal/rearrangement of parts that do not modify the operation of the combination of Moriguchi and Yamashita as applied in each of claims 1 and 5, and one of ordinary skill in the art would consider such a modification to be an obvious modification, as informed by MPEP 2144.04.VI.A/C.
Claim 2, 3, 6, 7
The reversed combination of Moriguchi and Yamashita as discussed in claims 1/5 directly above disclose the subject matter of each of claims 2, 3, 6, 7 as previously discussed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745